            Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 1 of 7 PageID 8
r   Filing # 108260801 E-Filed 06/02/2020 12:56:15 PM



                          IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                 IN AND FOR PINELLAS COUNTY, FLORIDA
                                             CIVIL DIVISION

            CHERYL G. LEVINE,

                   Plaintiff,
                                                            CAS E N O.: 20-002631-C I
            -vs-
                                                            SECTION: 19
            DOLLAR TREE STORES, INC and JOHN
            DOE,

                   Defendants.
                                                /

                                                    f`l1nn01 eIAIT


                   COMES NOW the Plaintiff, CHERYL G. LEVINE, by and through her undersigned

            attorneys, and sues Defendants, DOLLAR TREE STORES, INC. and JOHN DOE, and

            alleges:

                                            GENERAL ALLEGATIONS

                   1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

            DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees (the estimated

            value of PlaintifPs claim is in excess of the minimum jurisdictional threshold required by

            this Court). Accordingly, if required, Plaintiff has entered "$30,001" in the civil cover sheet

            for the "estimated amount of the claim" as required in the preamble to the civil cover sheet

            for jurisdictional purposes only (the Florida Supreme Court has ordered that the estimated

            "amount of claim" be set forth in the civil cover sheet for data collection and clerical

            purposes only.) The actual value of Plaintiff's claim will be determined by a fair and just

            jury in accordance with Article 1, Section 21, Fla. Const.
    Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 2 of 7 PageID 9
0




            2.     At all times material hereto, Plaintiff, CHERYL G. LEVINE, was a resident of

    Pinellas County, Florida!

           3.      At all times material hereto, the Defendant, DOLLAR TREE STORES, INC.,

    was authorized and doing business in Pinellas County, Florida.

           4.      At all times material hereto, Defendant, DOLLAR TREE STORES, INC.,

    owned, operated and maintained a store located 3148 Tampa Road, Oldsmar, Pinellas

    County, Florida, which was used as a store for the purposes of selling miscellaneous items

    to the general public.

           5.      At all times material hereto, Defendant,'JOHN DOE (name undetermined at

    this time), was the manager of Defendant, DOLLAR TREE STORES, INC's store, located

    in Oldsmar, Pinellas County, Florida.

           6.      At all times material hereto, Defendant, JOHN DOE, is believed to have

    resided in or around Pinellas County, and in the State of Florida. Discovery is ongoing as

    to his/her current residence.

           7.      On May 24, 2019, the Plaintiff, CHERYL G. LEVINE, went to the DOLLAR

    TREE STORES, INC. store located at the above address to purchase items.

                                       COUNTI
                        NEGLIGENCE OF DOLLAR TREE STORES, INC.

           Plaintiff, CHERYL G. LEVINE, reiterates and realleges Paragraphs 1 through 7 of

    this Complaint as if more fully set forth herein and further alleges:

           8.     On the date and at the place aforesaid, the Defendant, DOLLAR TREE

    STORES, INC., owed the Plaintiff, CHERYL G. LEVINE, a business visitor upon the

    premises, the duty to exercise reasonable care for the safety of Plaintiff, CHERYL G.

    LEVINE.
    Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 3 of 7 PageID 10
0




            9.      On the date of the incident, DOLLAR TREE STORES, INC., by and through

     its employees, managers, representatives, contractors, and/or agents could reasonably

     anticipate that its mode of operation for ensuring that the floor of the store was not left in a

     slippery and dangerous condition was not reasonable.

            10.     On the date and at the place aforesaid, the Defendant, DOLLAR TREE

     STORES, INC., by and through its employees, managers, representatives, contractors,

     and/or agents breached the duty owed to the Plaintiff, CHERYL G. LEVINE, by committing

     one or more of the following omissions or commissions:

                 a. Negligently created or caused to exist a slippery and dangerous condition,

     which appeared to be an unknown liquid on the floor in and around the checkout area;

                 b. Negligently failed to maintain or adequately maintain the floor space in and

     around the checkout area by allowing a substance which appeared to be an unknown

     liquid to remain on said floor, and otherwise failed to exercise reasonable care for the

     safety of the PlaintifP, CHERYL G. LEVINE, as she walked across said floor;

                 c. Negligently failed to inspect or adequately inspect the floor space in and

     around the checkout area, to determine whether the substance which appeared to be an

     unknown liquid existed on said floor, and otherwise failed to exercise reasonable care for

    the safety of the Plaintiff, CHERYL G. LEVINE;

                 d. Negligently failed to warn or adequately warn the Plaintiff, CHERYL G.

    LEVINE, of the danger of slipping on the substance which appeared to be an unknown

    liquid when he entered the floor space in and around the checkout area when the

    Defendant, DOLLAR TREE STORES, INC., knew or should have known of said danger

    and that the Plaintiff, CHERYL G. LEVINE, was unaware of said danger; and
Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 4 of 7 PageID 11




              e. Negligently failed to fix, clean, repair, or correct, or adequately fix, clean,

 repair, or correct the dangerous condition of the substance which appeared to be an

 unknown liquid on the floor in and around the checkout area when said dangerous

 condition was known to the Defendant, DOLLAR TREE STORES, INC., or had existed for

 a sufficient length of time so that the Defendant should have known of it.

        11.      As a direct and proximate cause of the negligence of the Defendant,

 DOLLAR TREE STORES, INC., as heretofore alleged, the Plaintiff, CHERYL G. LEVINE,

 slipped on the substance which appeared to be an unknown liquid, which had been

 permitted to remain on said floor, and when she fell he sustained injuries and damages as

 hereinafter alleged.

        12.      As a direct and proximate result of the negligence of the Defendant,

 DOLLAR TREE STORES, INC., as heretofore alleged, the Plaintiff, CHERYL G. LEVINE,

was injured in and about her body and extremities; incurred medical expenses for the

 treatment of said injuries; incurred pain and suffering of a physical -nature; incurred a

permanent injury to the body as a whole; incurred loss of ability to lead and enjoy a normal

life; incurred loss of wages and a loss of wage earning capacity, all of which are either

permanent or continuing in nature and the Plaintiff, CHERYL G. LEVINE, will sustain said

loss in the future.

        WHEREFORE, the Plaintiff, CHERYL G. LEVINE, demands judgment against

the Defendant, DOLLAR TREE STORES, INC., in an amount in excess of Thirty

Thousand ($30,000) Dollars, and requests a trial by jury of all issues triable as of right

by a jury.
    Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 5 of 7 PageID 12
0




                                        COUNT II
                   NEGLIGENCE CLAIM AGAINST JOHN DOE, STORE MANAGER

             Plaintiff, CHERYL G. LEVINE, reiterates and realleges Paragraphs 1 through 7 as if

     more fully set forth herein and further alleges:

             13.     On the date and at the place aforesaid, the Defendant, JOHN DOE, was the

     manager of Defendant's, DOLLAR TREE STORES, INC., store and was responsible for

     overseeing the operations of the store.

             14.     On the date and at the place aforesaid, the Defendant, JOHN DOE, owed to

     Plaintiff, CHERYL G. LEVINE, the duty to exercise reasonable care for the safety of the

     Plaintiff, CHERYL G. LEVINE.

            15.      On the date and at the place aforesaid, the Defendant, JOHN DOE,

     breached his duty owed to Plaintiff, CHERY G. LEVINE, by committing one or more of the

     following omissions or commissions:

                a. Negligently failed to enforce and/or implement company and corporate

     policies and/or procedures for the protection and safety of its business invitees and

     customers, including the Plaintiff;

                b. Negligently failed to properly train and/or supervise company and corporate

     employees as to company and corporate policies and/or procedures for the protection of

     its business invitees and customers, including the Plaintiff;

                c. Negligently failed to properly train and supervise company and corporate

     employees as to company and corporate policies and/or procedures relating to the

     inspection, mopping and cleaning of floors in the store, for the protection of its business

     invitees and customers, including the Plaintiff;
    Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 6 of 7 PageID 13
0




                d. Negligently failed to properly train and supervise company and corporate

     employees as to company and corporate policies and/or procedures relating to warning

     business invitees and customers of the dangerous, slippery condition of the floors,

     including the proper placement of warning signs, for the protection of its business

     invitees and customers, including the Plaintiff;

                e. Negligently failed to alert Defendant, DOLLAR TREE STORES, INC, of

     the dangerous condition of the store's floors, and the need for better and more effective

     training of the Defendant's employees, for the protection of its business invitees and

     customers, including the Plaintiff;

                f. Negligently failed to prevent reasonably foreseeable injuries and creating a

     foreseeable risk of harm to business invitees and customers by failing to repair or

     authorize repair of the floors in the store, for the protection of its business invitees and

     customers, including the Plaintiff;

                g. Negligently failed to adequately warn business invitees and customers,

     including the Plaintiff, of the dangerous conditions that he knew or should have known of,

     for the protection of its business invitees and customers, including the Plaintiff;

                h. Negligently failed to properly remedy the dangerous condition of the floors of

     the store, or otherwise repair said dangerous condition, for the protection of its business

     invitees and customers, including the Plaintiff;

                i. Negligently failed to exercise reasonable care in the maintenance,

     inspection, repair, warning, and/or mode of operation of said store, for the protection of its

     business invitees and customers, including the Plaintiff;

               j.   Was negligent in other respects not yet known at this time.
Case 8:20-cv-02230-WFJ-CPT Document 1-1 Filed 09/23/20 Page 7 of 7 PageID 14




        16.     As a direct and proximate cause of the negligence of the Defendant, JOHN

 DOE, as heretofore alleged, the Plaintiff, CHERYL G. LEVINE, slipped on the substance

 which appeared to be an unknown liquid, which had been permitted to remain on said

 floor, and when she fell he sustained injuries and damages as hereinafter alleged

        17.     As a direct and proximate result of the negligence of the Defendant, JOHN

 DOE, as heretofore alleged, the Plaintiff, CHERYL G. LEVINE, was injured in and about

 her body and extremities; incurred medical expenses for the treatment of said injuries;

 incurred pain and suffering of a physical nature; incurred a permanent injury to the body as

 a whole; incurred loss of ability to lead and enjoy a normal life; incurred loss of wages and

 a loss of wage earning capacity, all of which are either permanent or continuing in nature

 and the Plaintiff, CHERYL G. LEVINE, will sustain said loss in the future.

        WHEREFORE, the Plaintiff, CHERYL G. LEVINE, demands judgment against

 the Defendant, JOHN DOE, in an amount in excess of Thirty Thousand ($30,000)

 Dollars, and requests a trial by jury of all issues triable as of right by a jury.



        DATED this 2"d daV of June, 2020.



                                                        /s/ James R. Wilson
                                                       James R. Wilson, Esquire
                                                       Morgan & Morgan, Tampa, P.A.
                                                       One Tampa City Center
                                                       201 N. Franklin Street, 7th Floor
                                                       Tampa, FL 33602
                                                       Tele: (813) 223-5505
                                                       Fax: (813) 223-5402
                                                       JRWPleadings@ForThePeople.com
                                                       RThorn@ForThePeople.com
                                                       Florida Bar #: 909963
                                                       Attorney for Plaintiff
